Citation Nr: 0101543	
Decision Date: 01/19/01    Archive Date: 01/24/01

DOCKET NO.  93-00 156	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Columbia, 
South Carolina


THE ISSUES

1.  Entitlement to an effective date earlier than May 6, 1995 
for special monthly compensation (SMC) based on the need for 
the regular aid and attendance of another person.

2.  Entitlement to an increased rating for interstitial 
keratitis, currently rated 30 percent disabling. 


ATTORNEY FOR THE BOARD

G. A. Wasik, Counsel


INTRODUCTION

The appellant had active military service from July 1950 to 
June 1954 and from August 1954 to April 1963.   

This matter is on appeal to the Board of Veterans' Appeals 
(the Board) from the Department of Veterans Affairs (VA) 
Regional Office (RO) in Columbia, South Carolina.  The United 
States Court of Veterans Appeals (presently, the United 
States Court of Appeals for Veterans Claims and hereafter 
referred to as the Court) vacated an April 1996 Board 
decision and remanded the issues of an increased evaluation 
for Meniere's disease and for interstitial keratitis.  The 
Board in April 1998 remanded the appellant's claims for 
further development.  

The case was returned to the Board.  The Board in August 1999 
granted an effective date of August 20, 1990 for a 100 
percent disability evaluation for Meniere's disease.  The 
Board remanded the issues of entitlement to SMC based on the 
need for the regular aid and attendance of another person and 
entitlement to an increased rating for interstitial 
keratitis.  The RO in September 1999 implemented the Board's 
decision and adjusted the effective date for SMC under 
38 U.S.C.A. § 1114(s); 38 C.F.R. § 3.350(i) to August 20, 
1991.  The veteran appealed seeking an effective date of 
August 20, 1990.  The issues of entitlement to SMC based on 
the need for the regular aid and attendance of another person 
and entitlement to an increased rating for interstitial 
keratitis were also returned to the Board.

The Board in March 2000 denied entitlement to an effective 
date earlier than August 20, 1991 for SMC under 38 U.S.C.A. 
§ 1114(s).  The Board granted entitlement to SMC based on the 
need for the regular aid and attendance of another person and 
once again remanded the issue of an increased rating for 
interstitial keratitis.  The RO in April 2000 implemented the 
Board's decision and assigned an effective date for SMC under 
38 U.S.C.A. § 1114(l); 38 C.F.R. § 3.350(b) of May 6, 1995.  
The veteran appealed seeking an effective date of August 20, 
1990 for the entitlement to aid and attendance.  The Board in 
November 2000 granted the veteran's motion to consolidate 
matters on appeal.

The veteran in correspondence of September 28, 2000 
questioned the termination of SMC provided under 38 U.S.C.A. 
§ 1114(s) effective May 6, 1995.  The record shows that the 
RO replaced SMC under section 1114(s) with SMC provided under 

sections 1114(l) and (p), effective May 6, 1995.  It appears 
that the veteran is seeking an explanation for the changes in 
his SMC entitlement, specifically the reasoning for the 
termination of entitlement under section 1114(s).  This 
matter is referred to the RO for further action.

The issue of entitlement to an increased evaluation for 
interstitial keratitis is discussed further in the remand 
portion of this decision.


FINDINGS OF FACT

1.  The veteran has shown a need for regular assistance in 
aspects of daily living principally on account of totally 
disabling Meniere's disease, impaired vision and balance 
problems as of August 20, 1990, with daily vertigo and gait 
disturbances. 

2.  From August 20, 1990, physical impairment which would 
preclude his execution of basic daily life processes 
unassisted on a regular basis is reasonably established as 
well as danger to the veteran in his daily environment due to 
Meniere's disease.

3.  The appellant's application for an increased rating for 
Meniere's disease was received by the RO on August 20, 1991.


CONCLUSION OF LAW

The criteria for an effective date of August 20, 1990 for SMC 
based upon the appellant's need for the regular aid and 
attendance of another person have been met.  38 U.S.C.A. §§ 
1114, 5107, 5110 (West 1991); 38 C.F.R. §§ 3.155, 3.157, 
3.350, 3.351, 3.352(a), 3.400, 3.401 (2000).



REASONS AND BASES FOR FINDINGS AND CONCLUSION


Factual Background

The appellant's claim for increase was contained in 
correspondence received at the RO on August 20, 1991.  He 
mentioned entitlement to aid and attendance in his appeal 
received on May 21, 1992.

In support of his claim, the appellant submitted a September 
1983 letter from J. T., M.D, who reported having treated the 
appellant for Meniere's disease and that he had continuing 
difficulty with vertigo, gait disturbance and recurrent 
severe attacks of nausea and vomiting.  The physician further 
stated that previous evaluations to ascertain the presence of 
any treatable conditions that could be aggravating the 
Meniere's disease had not been productive and that the 
appellant had not responded well to medication.  The 
physician reported that the appellant had difficulty with 
gait; that he tended to walk with a wide based gait and that 
he had difficulty with rapid movements with a tendency to 
fall to the side whenever he turned quickly.  The physician 
stated that the appellant was disabled because of Meniere's 
disease. 

The veteran also provided a June 1983 statement from G.E.N., 
M.D., who reported that the right ear labyrinthectomy in 1970 
had rendered the appellant's right ear "dead," and that the 
appellant still had dizziness, tinnitus, and persistent 
vertigo resulting in a stagger of the appellant's gait. 

On VA examination in June 1992 he reported daily episodes of 
vertigo, but without syncope, and problems with his balance 
when he did not have visual cues. 

Contemporaneous affidavits recalled the veteran's balance 
problems when trying to walk; that he was subject to 
staggering and falling; and that he was in need of assistance 
when trying to balance himself and walk at night.  

In May 1993, the VA examiner's addendum to the June 1992 ear 
examination noted that the appellant had difficulty with 
balance and needed visual cues in order to maintain his 
balance and that it was possible the Meniere's syndrome 
affected the left vestibular system resulting in loss of 
balance.  

A VA social work service interview in March 1995 found the 
veteran and his wife reporting vertigo and balance problems 
that may have worsened.  It was mentioned that he had 
problems taking a shower for fear of falling and problems 
getting to the bathroom on time because of balance and gait 
problems.  

The appellant underwent a VA audiological examination in May 
1995.  He reported that he had severe problems with 
disequilibrium.  He used a cane to walk and still had 
difficulty with maintaining his balance.  He relied heavily 
on visual cues.  He reported that at night, he had tremendous 
difficulty due to lack of visual cues.  He stated that when 
electric power was lost in his home, which frequently 
occurred in his rural home, he would be totally disabled and 
would have to crawl because of a lack of light.  He reported 
spells of vertigo that could occur 2 or 3 times a week or 
perhaps 3 or 4 times a day.  He reported associated nausea 
and occasional vomiting with the spells.  It was reported 
that prior to 1970 he had near-blackout spells, but those had 
not been a problem recently.  He reported persistent tinnitus 
and occasional pain in his right ear.  The examiner also 
observed that the appellant's file contained a note 
concerning admitting him for observation, but that the 
appellant had refused to do this.  

On physical examination, the appellant was noted to be 
carrying a cane for ambulation.  His gait was very deliberate 
and somewhat unsteady.  There was no resting nystagmus.  The 
right ear was dry.  The left tympanic membrane was normal and 
mobile.  An impression was made of severe bilateral Meniere's 
disease.  It was stated that the appellant's right ear was 
nonfunctional and that he had a profound hearing loss in the 
left ear that was due to Meniere's disease.  The examiner 
stated that he did not see any evidence of otitis media on 
the left and indicated that the left-sided hearing loss was 
due to advanced Meniere's disease.  The examiner observed 
that the appellant's left-sided hearing loss was almost 
certainly due to his ongoing Meniere's disease and there 
would be no benefit in further testing, as there was "no 
reason to believe that he does not have active ongoing 
Meniere's disease in the left ear."  

A personal physician reported in late 1995 that the 
appellant's severe Meniere's disease was manifested by loss 
of equilibrium and problems maintaining balance that was 
associated with bilateral hearing deficits.  The physician 
noted various other medical problems and opined that the 
veteran would benefit from an aid and attendance award. 

In various correspondence submitted since August 1991, the 
appellant has maintained that he cannot run, jump, climb 
ladders, perform household chores, or otherwise move quickly.  
He has also reported that he frequently staggers and falls, 
and that he is unable to be out at night.   

A VA examiner in 1999 after review of the record and 
examination opined that the veteran did not need regular aid 
and attendance of another person and was not housebound.  The 
examiner thought that based on the veteran's history of 
episodic vertigo there are times when he cannot keep himself 
clean and presentable because of the effect that water has on 
his dizziness.  The examiner opined that the veteran could 
dress and feed himself and attend to the wants of nature and 
that during episodes of vertigo he would require the care or 
assistance of another individual to protect himself from 
hazards or dangers incident to his daily environment.  

In late 1999 the veteran's personal physician added that the 
hearing deficit was severe.  It was the physician's belief 
that, due to the recurrent health problems and recent 
recurring episodes of falling, the veteran needed assistance 
and an attendant to protect him from possible hazards or 
injuries from his daily environment.


Criteria

Increased compensation is payable to a veteran by reason of 
need for aid and attendance or by reason of being permanently 
bedridden.  38 U.S.C.A. § 1114; 38 C.F.R. § 3.350(b). 

The need for aid and attendance means helplessness or being 
so nearly helpless as to require the regular aid and 
attendance of another person.  The criteria set forth in 
paragraph (c) of this section will be applied in determining 
whether such need exists.  38 C.F.R. § 3.351(b).

The veteran, spouse, surviving spouse or parent will be 
considered in need of regular aid and attendance if he or 
she: 

(1) is blind or so nearly blind as to have corrected visual 
acuity of 5/200 or less, in both eyes, or concentric 
contraction of the visual field to 5 degrees or less; or 

(2) is a patient in a nursing home because of mental or 
physical incapacity; or 

(3) establishes a factual need for aid and attendance under 
the criteria set forth in § 3.352(a).  38 C.F.R. § 3.351(c).

The following will be accorded consideration in determining 
the need for regular aid and attendance: inability of 
claimant to dress or undress himself, or to keep himself 
ordinarily clean and presentable; frequent need of adjustment 
of any special prosthetic or orthopedic appliances which by 
reason of the particular disability cannot be done without 
aid (this will not include the adjustment of appliances which 
normal persons would be unable to adjust without aid, such as 
supports, belts, lacing at the back, etc.); inability of 
claimant to feed himself through loss of coordination of 
upper extremities or through extreme weakness; inability to 
attend to the wants of nature; or incapacity, physical or 
mental, which requires care or assistance on a regular basis 
to protect the claimant from hazards or dangers incident to 
his or her daily environment. 

"Bedridden" will be a proper basis for the determination.  
For the purpose of this paragraph "bedridden" will be that 
condition which, through its essential character, actually 
requires that the claimant remain in bed.  The fact that 
claimant has voluntarily taken to bed or that a physician has 
prescribed rest in bed for the greater or lesser part of the 
day to promote convalescence or cure will not suffice.  

It is not required that all of the disabling conditions 
enumerated in this paragraph be found to exist before a 
favorable rating may be made.  The particular personal 
functions, which the claimant is unable to perform, should be 
considered in connection with his or her condition as a 
whole.  It is only necessary that the evidence establish that 
the claimant is so helpless as to need regular aid and 
attendance, not that there be a constant need.  
Determinations that the claimant is so helpless, as to be in 
need of regular aid and attendance will not be based solely 
upon an opinion that the claimant's condition is such as 
would require him to be in bed.  They must be based on the 
actual requirement of personal assistance from others.  
38 C.F.R. § 3.352(a).

Any communication or action, indicating an intent to apply 
for one or more benefits under the laws administered by the 
Department of Veterans Affairs, from a claimant, his duly 
authorized representative, a Member of Congress, or some 
person acting as next friend of a claimant who is not sui 
juris may be considered an informal claim.  Such informal 
claim must identify the benefit sought.  Upon receipt of an 
informal claim, if a formal claim has not been filed, an 
application form will be forwarded to the claimant for 
execution.  If received within 1 year from the date it was 
sent to the claimant, it will be considered filed as of the 
date of receipt of the informal claim.  38 C.F.R. § 3.155.

Except as otherwise provided, the effective date of an 
evaluation and award of pension, compensation or dependency 
and indemnity compensation based on an original claim, a 
claim reopened after final disallowance, or a claim for 
increase will be the date of receipt of the claim or the date 
entitlement arose, whichever is the later.  38 U.S.C.A 
§ 5110; 38 C.F.R. § 3.400.

Awards of pension or compensation payable to or for a veteran 
will be effective as follows: (a) Aid and attendance and 
housebound benefits.  (1)  Except as provided in Sec. 
3.400(o)(2), the date of receipt of claim or date entitlement 
arose, whichever is later.  However, when an award of pension 
or compensation based on an original or reopened claim is 
effective for a period prior to the date of receipt of the 
claim, any additional pension or compensation payable by 
reason of need for aid and attendance or housebound status 
shall also be awarded for any part of the award's retroactive 
period for which entitlement to the additional benefit is 
established.  38 C.F.R. § 3.401(a).

When all the evidence is assembled, VA is responsible for 
determining whether the evidence supports the claim or is in 
relative equipoise, with the appellant prevailing in either 
event, or whether a preponderance of the evidence is against 
a claim, in which case, the claim is denied.  Gilbert v. 
Derwinski, 1 Vet. App. 49 (1990).

When, after consideration of all of the evidence and material 
of record in an appropriate case before VA, there is an 
approximate balance of positive and negative evidence 
regarding the merits of an issue material to the 
determination of the matter, the benefit of the doubt in 
resolving each such issue shall be given to the claimant.  
38 U.S.C.A. § 5107(b) (West 1991); 38 C.F.R. §§ 3.102, 4.3.

The rating schedule provided a 100 percent rating for 
Meniere's disease that was severe, with frequent and typical 
attacks, vertigo, deafness, and cerebellar gait.  38 C.F.R. § 
4.87a, Diagnostic Code 6205, in effect on May 6, 1995.


Analysis

As a preliminary matter, the Board finds that the pertinent 
medical records have been obtained and the veteran has not 
referred to relevant outstanding records.  Robinette v. 
Brown, 8 Vet. App. 69 (1995).  The Board is satisfied that 
all relevant facts have been properly developed and that no 
further duty to assist exists with respect to the claim.  The 
appellant has provided evidence and the reports of 
examinations include sufficient information directed to the 
benefit he seeks.  VA examinations are sufficient to assess 
the veteran's need for aid and attendance, and there is other 
competent evidence of record that includes pertinent 
information.  38 C.F.R. §§  3.326, 3.327.

The RO assigned an effective date of May 6, 1995 for a grant 
of special monthly compensation under 38 U.S.C.A. § 1141(l); 
38 C.F.R. § 3.350(b), and the veteran has appealed to the 
Board for the assignment of an earlier effective date.  The 
question before the Board, since the date of claim may not 
conclusive, is whether the evidence shows that the 
requirements for SMC under section 1114(l) were met prior to 
May 6, 1995.  The Board observes that the applicable 
regulations for effective date determinations contemplate 
retroactive entitlement.  38 C.F.R. § 3.401.

The Board in 1999 noted that the general rule with respect to 
the effective date of an award of increased compensation was 
that the effective date would not be earlier than the date of 
receipt of application.  38 U.S.C.A. § 5110(a) (West 1991).  
See 38 C.F.R. § 3.400(o)(1).  The exception in circumstances 
where evidence demonstrated a factually ascertainable 
increase in disability occurred within the one-year period 
preceding the date of receipt of such claim provided that the 
effective date shall be the earliest date as of which it is 
ascertainable that an increase in disability had occurred, if 
the application was received within a year from that date.  
38 U.S.C.A. § 5110(b)(2) (West 1991).  See 38 C.F.R. § 
3.400(o)(2) (1998); Harper v. Brown, 10 Vet. App. 125 (1997).  

The precedent established in Swanson v. West, 12 Vet. App. 
442 (1999) and Hazan v. Gober, 10 Vet. App. 511 (1997) are 
applicable here.  The Court in Hazan held that after a claim 
for increase is submitted, all the evidence, not just 
evidence not previously considered, must be reviewed to 
determine the appropriate effective date.  Id at 520-21.  In 
Swanson, 12 Vet. App. at 448-49, the Court once again stated 
that consideration must be given to all the evidence of 
record, including that which predated a decision on the same 
matter, to determine when an ascertainable increase occurred 
in the rated disability.  And, in Hazan, 10 Vet. App. at 522 
the Court noted that the provisions of 38 C.F.R. §§ 3.155 and 
3.157 may be applicable to provide a date earlier than a year 
prior to the date of claim for increase if 38 U.S.C.A. § 5110 
and 38 C.F.R. § 3.400 (o)(2) permitted this interpretation.  
See also Hurd v. Gober, 13 Vet. App. 449, 451-52 (2000).

As is noted above, the appellant sought an increased rating 
for Meniere's disease in August 1991.  The Board in 1999 
found that the record established a factually ascertainable 
increase to the required degree for the assignment of a 100 
percent rating as early as August 1990.  In so deciding, the 
Board fairly applied the holding in Hazan that was 
subsequently cited with approval in Swanson.  The Board gave 
due consideration to evidence predating the 1991 claim for 
increase as well as more recent examination reports and lay 
evidence to support the finding that symptoms and clinical 
findings reported on examination were consistent in many 
respects with those previously reported, specifically 
problems with gait, balance, and vertigo, and need for visual 
cues.  The Board found the evidence, including pertinent 
history, demonstrated a relatively constant severity of 
Meniere's disease to allow for an effective date one year 
prior to the submission of his August 1991 claim for 
increase.  

On the issue of entitlement to SMC based on the need for 
regular aid and attendance, the Board in March 2000 found the 
veteran's presentation on VA examinations and those performed 
by other examiners established his various difficulties due 
appreciably to service-connected disabilities and that a VA 
examiner for aid and attendance purposes noted significant 
limitations in concluding that he required assistance on 
account of the Meniere's symptoms.  In addition his personal 
physician noted significant functional limitation in part due 
to the balance and vertigo problems.  The Board noted that 
recent VA records arguably showed a less debilitated picture 
of the veteran from other contemporaneous examinations, but 
that his status as assessed from the entire record supported 
entitlement to aid and attendance.  The relevant criteria to 
establish a need for regular aid and attendance set forth in 
section 3.352(a) require that at least one must exist to 
establish eligibility.  

The Board noted the several examinations that included 
references to a need for assistance in ambulating and some 
aspects of self-care.  Of significance in addition to the 
recent assessments of his physical functional level were 
earlier VA examinations and the veteran's writings and the 
interview of his spouse.  The Board observed that complete 
helplessness was not required to establish entitlement and 
that the need for assistance did not have to be constant but 
only a regular need.  Further, the Board noted that a 100 
percent schedular rating contemplates frequent attacks and 
that examiner's had agreed on a need for assistance. 

The RO in April 2000 assigned an effective date of May 6, 
1995 for SMC under 38 U.S.C.A. § 1114(l) and the veteran has 
appealed to the Board for the assignment of an earlier 
effective date.  The date selected coincided with the date of 
VA examination in 1995.  However, a 100 percent schedular 
rating was in effect for Meniere's disease from August 20, 
1990.  Thus the record includes earlier probative medical and 
lay evidence which supported that rating.  Further, VBA's 
Adjudication Procedure Manual, M21-1, Part VI, para. 8.13 
instructs that aid and attendance should be considered where 
there is a single disability rated 100 percent.  Thus 
consideration here can properly be extended to 1990 as 
provided under 38 C.F.R. § 3.401.

Upon review of the record, the Board finds that the 
preponderance of the evidence is not against an earlier 
effective date.  It is pertinent to observe that since 1991 
the RO has received correspondence from the veteran that 
mentioned the various problems in attendance needs on account 
of his Meniere's disease.  

The law and regulations governing the appropriate effective 
date for an award of increased compensation, in general, 
provides where the increase does not precede the date of 
claim, the effective date is governed by the later of the 
date that it is shown that the requirements for an increased 
evaluation are met or the date the claim for an increased 
evaluation is received.  See, Harper, supra, Quarles v. 
Derwinski, 3 Vet. App. 129, 135 (1993) and VAOPGCPREC 12-98.

The basis for the May 1995 effective date is readily apparent 
from the record.  However, upon review of the record, the 
Board concludes that the record does allow for an earlier 
effective date.  The claim was continuously prosecuted and 
the Board believes that the effective date should be 
established from August 20, 1990.  Thus, the record does 
support an earlier date than selected by the RO.

Since the claim for SMC was, essentially, continually pursued 
with a claim for increase, the date of claim, arguable in May 
1992, is not determinative.  And, since it is shown a 100 
percent rating for Meniere's was ascertainable within the 
year prior to the receipt of the claim for increase, the 
later of the date of claim or the date entitlement arose 
should not control the effective date.  Therefore, 38 C.F.R. 
§ 3.401 applies and the determinative factor is when it was 
first shown that the disability met the requirements for SMC 
under section 1114(l).  The benefit cannot be granted prior 
to the time that it is shown that the veteran is entitled to 
the benefit, regardless of when the claim is filed.  

It is in view of the recorded findings referable to Meniere's 
at the time of the 1991 claim for increase, the Board finds 
that the preponderance of the evidence is not against the 
claim for an earlier effective date for SMC.  The Board 
established a plausible basis for the consideration of an 
effective date earlier than the date assigned by the RO when 
it decided the effective date claim in 1999.  The Board 
believes that the August 1990 date for the 100 percent rating 
for Meniere's disease appear to be in accord with the 
holdings in Harper, Hazan and Swanson in view of the record.  
In any event, the precedent may not be ignored or overlooked.  


The medical evidence to support of the claim is essentially 
the same evidence as previously considered and it included 
evidence of persistent episodes of vertigo and regular 
difficulties with gait since the 1980's.  Balance problems 
and need for visual cues leads to the conclusion that the 
appellant's gait disturbance was of relatively constant 
severity.  Further, he required assistance on account of the 
Meniere's symptoms to protect himself from hazards or dangers 
incident to his daily environment.  As recently as 1999 a 
personal physician noted significant functional limitation in 
part due to the balance and vertigo problems. 

The Board has carefully scrutinized the entire evidence of 
record in light of the establishment of the effective date.  
Having done so, the Board is left with the belief that the 
symptoms and clinical findings over many years, when viewed 
liberally, are consistent in many respects.  The appellant 
has had what can be described as continuous problems with 
gait, balance, and vertigo, and he relies heavily upon visual 
cues to assist him in negotiating movement.  Based on this 
symptomatology, the veteran was found to be in need of aid 
and attendance as of May 6, 1995 under 38 U.S.C.A. § 1114(l); 
38 C.F.R. § 3.350(b).  The Board is of the opinion that the 
medical and lay evidence of record demonstrates a relatively 
constant symptomatology at least as far back as August 1990 
since in 1983 it was reported the veteran had dizziness, 
tinnitus, and persistent vertigo, resulted in a stagger of 
the veteran's gait.  He was also reported to have significant 
difficulty at night that requires assistance.  It is also 
significant that he was found medically to benefit from 
assistance in negotiating hazards in his daily environment.  
The benefit of the doubt is clearly to be resolved in the 
veteran's favor, and the Board finds there is sufficient 
symptomatology present to justify an earlier effective date 
for the grant of special monthly compensation under 
38 U.S.C.A. § 1114(l); 38 C.F.R. §§ 3.350(b), 3.401 from 
August 20, 1990.  Overall he been found to have significant 
physical impairment and it appears well established to 
medical examiners that he is unable to protect himself from 
hazards incident to daily living on account of his 
disabilities.  There is no substantial evidence to conclude 
this level of impairment has not been present since the 100 
percent rating was effective in 1990.  See Prejean v. West, 
13 Vet. App. 444 (2000) approving Turco v. Brown, 9 Vet. App. 
222, 224-25 (1996); 38 C.F.R. § 3.352(a); see also VAOPGCPREC 
21-94.


ORDER

Entitlement to an effective date earlier than May 6, 1995 for 
SMC based on the need for the regular aid and attendance of 
another person is granted to the extent indicated, subject to 
the regulations governing the payment of monetary awards.


REMAND

The appellant has the right to submit additional evidence and 
argument on the matter or matters the Board has remanded to 
the regional office.  Kutscherousky v. West, 12 Vet. App. 369 
(1999).

This claim must be afforded expeditious treatment by the RO.  
The law requires that all claims that are remanded by the 
Board of Veterans' Appeals or by the United States Court of 
Appeals for Veterans Claims for additional development or 
other appropriate action must be handled in an expeditious 
manner.  See The Veterans' Benefits Improvements Act of 1994, 
Pub. L. No. 103-446, § 302, 108 Stat. 4645, 4658 (1994), 
38 U.S.C.A. § 5101 (West Supp. 2000) (Historical and 
Statutory Notes).  In addition, VBA's Adjudication Procedure 
Manual, M21-1, Part IV, directs the ROs to provide 
expeditious handling of all cases that have been remanded by 
the Board and the Court.  See M21-1, Part IV, paras. 8.44-
8.45 and 38.02-38.03.

Regarding interstitial keratitis, the record reflects that in 
July 1965, the Board granted service connection for bilateral 
interstitial keratitis.  In a September 1965 rating action, a 
10 percent evaluation was assigned for the appellant's eye 
disorder.  The evaluation for the eye condition was increased 
from 10 percent to 20 percent disabling in a February 1967 
rating action.  In a November 1970 rating action, the 
evaluation for the appellant's eye condition was increased 
from 20 percent to 30 percent disabling.
 
In support of his August 1991 claim for an increased 
disability rating, the appellant submitted a copy of a 
February 1990 vision examination conducted by D.M., D.O.  
Without corrective eyewear it was reported that the appellant 
had 20/40 vision of the right eye, and 20/300 vision of the 
left eye.  The physician reported that the appellant had 
"permanent loss of vision [of the] left eye [that] glasses 
will not improve."  

The appellant underwent a VA visual examination in June 1992.  
It was noted that the appellant's best visual acuity in the 
right eye at near was 20/20-2 and 20/50-3 at far.  His best 
visual acuity in the left eye at near was 20/200 plus 1, and 
20/100 at far.  The examiner noted that the appellant had 
some difficulty with the superior field in both eyes by 
confrontation to count fingers.  The diagnoses included 
corneal dystrophy of both eyes, chorioretinal scarring of the 
periphery of the left eye, pigment changes in the macula 
consistent with age-related macular degeneration, refractive 
error with astigmatism in both eyes, early cataracts and 
dermatochalasis with decreased superior visual fields in both 
eyes.  The examiner also noted that the major contributor to 
the appellant's decreased visual acuity was his corneal 
dystrophy.  

In a January 1993 VA medical treatment note, it was recorded 
that the appellant's past medical history included 
interstitial keratitis of the right eye and blindness of the 
left eye.  The appellant reported an inability to wear 
corrective eyeglasses because it would increase his 
dizziness.  
 
In a May 1993 addendum, the examiner who performed the June 
1992 vision examination reported that the appellant's 
subjective report of an inability to wear eyeglasses was 
incapable of clinical testing.  However, the examiner 
indicated that those with Meniere's disease could be 
intolerant to stigmatic correction in their eyewear.  The 
examiner concluded that the appellant's vision without 
correction was 20/50 in the right eye and 20/count fingers at 
4 feet in the left eye and Jaeger 2 in the right eye and 
20/400 in the left at near.  It was indicated that those 
visual acuities had been taken from his January 1993 visit to 
the eye clinic at the VA hospital.  That report indicated 
that the eyelids were held up.
 
The appellant was again afforded a VA visual examination in 
June 1995.  It was indicated that the examination showed a 
best corrected visual acuity on the right at distance of 
20/40.  The best-corrected visual acuity at distance in the 
left eye was 20/100.  The appellant denied having any 
diplopia.  Extraocular movements were full to the peripheral 
fields.  Confrontational fields were full, bilaterally to 
counting fingers.  External examination showed 
dermatochalasis on the right and left.  A slit lamp 
examination was remarkable for a significant amount of ghost 
vessels in the cornea.  The lens showed mild nuclear 
sclerotic changes, bilaterally.  The conjunctivae were 
without injection.  Dilated funduscopic examination was not 
conducted since the appellant asked not to be dilated, as 
that caused him to have problems.
 
The impressions included bilateral interstitial keratitis, 
dermatochalasis with a possibility that that might interfere 
with the appellant's superior visual field and refractive 
error with significant astigmatism in both eyes.  The 
examiner indicated that the examination was not complete 
since he could not perform the dilated funduscopic 
examination.  

In October 1998 pursuant to the Board's April 1998 remand, 
the appellant's claims folder underwent review by the 
optometry department at a VA Medical Center.  The clinical 
findings of testing conducted by R.D.M., M.D. in December 
1997 were reviewed.  It was noted that Dr. M. found 
nonspecific superior visual field loss in both eyes, and that 
these results were good tests with no fixation losses.  The 
reviewer also noted that a March 1997 test conducted by Dr. 
M. found that the appellant's right eye visual field extended 
to 50 degrees superiorly and out to 90 degrees temporally; 50 
degrees nasally and approximately 65 degrees inferiorly.  As 
to the appellant's left eye, it was noted that the appellant 
had a visual field extending approximately 50 degrees 
superiorly, 90 degrees temporally, 50 degrees nasally and 60 
degrees inferiorly.  

An undated, unsigned visual field chart of record reflected 
both the left and the right eye contraction to be 54.  
However, the data representing a visual field calculation did 
not appear to be consistent with that as noted by Dr. M.  
There is no reference in the appellant's claims folder as to 
the individual who conducted the testing as reflected in the 
visual field chart or to whom it pertained.  It was the 
Board's belief that the form represented a sample of the 
correct method for evaluating visual field disability and the 
RO apparently acknowledged that this was in fact the case.  

In its November 1998 rating decision confirming its earlier 
denial of an increased rating for interstitial keratitis, the 
RO stated that all evidence of record had been considered, 
but that it was "not shown there is such reduction in fields 
of vision or reduction in visual acuity as to establish a 
greater than 30% [rating]."

The Board has asked to have the visual field evaluation in 
1997 reviewed and presented in accordance with the applicable 
rating guidelines set forth in 38 C.F.R. § 4.76a and rating 
criteria under section 4.84a.  The Board found that the 
visual field examinations in 1999 were not presented in a 
manner that will allow for an informed determination.  The 
March 2000 Board remand did not require an examination unless 
the RO felt it was necessary.  In April 2000 the veteran was 
sent a letter that advised him an examination was being 
scheduled.  The Board has noted evidence in the 
correspondence since the Board remand of what appears to be a 
misunderstanding between the veteran and the RO as to the 
facts surrounding the development of this matter.  In any 
event, the veteran wrote in July 2000 that he was scheduled 
for eye examinations on four dates in May 2000 and that 
apparently the examiner did not appear for any of the 
examinations.  In September 2000 correspondence he questioned 
the RO's failure to address the visual acuity levels in 
addition to visual field reports.

The Board observes that a VA physician in July 2000 reviewed 
the information as the Board requested but none of the 
examination data appeared to be reported in a form that 
corresponds to the rating schedule criteria.  This frustrates 
an accurate assessment of the disability.

The Board is obligated by law to ensure that the RO complies 
with its directives, as well as those of the Court.  The 
Court has stated that compliance by the Board or the RO is 
neither optional nor discretionary.  Where the remand orders 
of the Board or the Court are not complied with, the Board 
errs as a matter of law when it fails to ensure compliance.  
Stegall v. West, 11 Vet. App. 268, 271 (1998).  It is now 
well settled that in its decisions, the Board may not rely 
upon its own unsubstantiated medical opinion.  Allday v. 
Brown, 7 Vet. App. 517 (1995); Godfrey v. Brown, 7 Vet. App. 
398 (1995); Traut v. Brown, 6 Vet. App. 495 (1994); Colvin v. 
Derwinski, 1 Vet. App. 171 (1991).  Further, in the 
establishment of a disability rating, the Board may only 
consider the factors as are enumerated in the rating 
criteria.  See Massey v. Brown, 7 Vet. App. 204, 208 (1994); 
Pernorio v. Derwinski, 2 Vet. App. 625, 628 (1992).       

Given this background, the Board is unable to determine what 
criteria or evidence was used by the RO to evaluate the 
disability resulting from interstitial keratitis.  
Reiterating in part the Board's previous remand directives, 
the RO is to ensure that the significance of the medical 
evidence of record must be explained.  

Examination findings, if adequate, must be applied to the 
rating criteria and then discussed for the Board to have some 
indication as to the basis for the rating determination 
without resorting to speculation.  For whatever reason, the 
RO appears unable to provide an evaluation of the visual 
field loss or visual acuity in a manner that reflects the 
regulatory format for such a rating.  The Board would 
appreciate the RO providing pertinent visual field 
examination findings in the rating schedule format.  Further, 
any visual acuity values should conform to the rating 
criteria with an explanation of the manner in which any 
nonconforming acuity values, such as 20/300, are accounted 
for in the rating criteria.

The Board was informed recently that the veteran would soon 
undergo surgery.  Therefore, this remand does not require a 
contemporaneous, comprehensive evaluation unless the RO 
insists it cannot accurately assess his visual disability 
from a careful and comprehensive review of the information on 
file.

Accordingly, this case is again REMANDED for the following:

1.  The RO should contact the appellant 
and ascertain if he has received any VA, 
private, or other medical treatment for 
interstitial keratitis since 1990 that is 
not evidenced by the record.  The 
appellant should be provided with the 
necessary authorizations for the release 
of any treatment records not currently on 
file.  The RO should then obtain these 
records and associate them with the 
claims folder.  

2.  The RO should refer the claims folder 
and a copy of this remand and prior 
remands to the ophthalmology service and 
ask for a review of the appellant's 
claims folder; in particular the results 
of private and VA examinations eye since 
this appeal began, to determine the 
veteran's visual acuity and visual field 
status for rating purposes.  The 
ophthalmologist should be requested to 
provide any clarifying addenda resulting 
from this review.  If current examination 
is considered essential to an informed 
determination of this matter it should be 
completed as soon as possible.

3.  The RO should insure that in any 
ophthalmology review, the visual acuity 
and visual field results reported conform 
to the rating schedule format in 
38 C.F.R. §§ 4.75 through 4.84a and, if 
not, the examiner should be asked to 
indicate which level of visual acuity in 
the rating criteria most nearly 
approximates the veteran's.  Again, any 
visual field examination must include the 
computation chart that corresponds to the 
applicable rating criteria.  If rating 
personnel are unable to complete the 
visual field rating chart then they must 
ask the examiner to compete it.

4.  Thereafter, the RO should review the 
claims file to ensure that all of the 
foregoing requested development has been 
completed and that it is responsive to 
and in complete compliance with the 
directives of this remand.  If not, the 
RO should implement corrective procedures 
to comply with the requirement in 
Stegall. 

5.  After undertaking any developing 
deemed essential in addition to that 
specified above, the RO should 
readjudicate the issue of entitlement to 
an increased rating for interstitial 
keratitis.  

If the benefit sought is not resolved to the veteran's 
satisfaction, the RO should issue a supplemental statement of 
the case.  A reasonable period of time for a response should 
be afforded.  Thereafter, the case should be returned to the 
Board for further appellate review, if otherwise in order.  
By this remand, the Board 

intimates no opinion as to any final outcome warranted.  No 
action is required of the veteran until he is notified by the 
RO.  



		
	Mark J. Swiatek
	Acting Member, Board of Veterans' Appeals


 



